Citation Nr: 1002192	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  95-18 698	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for ankylosis of the 
knees.

(The issue of whether the Veteran is entitled to a program of 
education through vocational rehabilitation training under 
the terms and conditions of Chapter 31, Title 38, United 
States Code, will be the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at Law 
(regarding the PTSD claim) 

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty for training from February 
1973 to August 1973.  He had active service from November 
1974 to June 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's petition to 
reopen the claim of service connection for PTSD.  In April 
2003, the Board remanded this issue to the RO.

In a decision dated in August 2005, the Board denied the 
claim.  The Veteran appealed that determination to the United 
States Court of Appeals for Veterans Claims (Court).

Regarding the PTSD claim, in February 2008, the parties 
submitted a Joint Motion for Remand and to Stay Proceedings.  
The parties asserted that the Board decision did not present 
reasons and bases that the Veteran was not provided notice 
which complied with the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  In a February 2008 order, the Court granted 
the joint motion and vacated the Board's August 2005 
decision.  The Board remanded the claim in May 2008 for 
further development and consideration. 

A May 2009 rating decision denied service connection for 
ankylosis of the knees.  A notice of disagreement was 
received in June 2009.  A statement of the case was issued in 
August 2009.  A substantive appeal was received in August 
2009.

In September 2009, the Veteran requested that the appeals set 
forth on the cover page of this decision be withdrawn.  In 
October 2009, the Veteran presented argument regarding the 
PTSD claim.  Therefore, the Board finds that the PTSD claim 
is not considered withdrawn.  

In November 2009, the Veteran submitted information regarding 
psychiatric medication he is taking.  The Board finds that 
because the evidence reveals no pertinent or relevant 
information that could possibly aid him in his present claim, 
a remand for consideration by the agency of original 
jurisdiction (AOJ) is unnecessary.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Also, the VA outpatient treatment records 
of 2009 are irrelevant to or cumulative of evidence already 
in the file as pertains to the PTSD issue.  See 38 C.F.R. §§ 
19.9(b)(3), 19.37(b), 20.1304(c).  Thus, the Board finds that 
a supplemental statement of the case covering this evidence 
is not required.


FINDINGS OF FACT

1.  In a September 1997 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the claim of service connection for PTSD.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's September 1997 
decision, is not cumulative or redundant and must be 
considered to fairly evaluate the merits of the claim.

3.  The Veteran does not have PTSD related to stressors in 
service.

4.  In September 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal regarding 
service connection for ankylosis of the knees is requested.


CONCLUSIONS OF LAW

1.  The RO's September 1997 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's September 1997 rating decision; thus, the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.102, 3.304(f) 
(2009).

4  The criteria for withdrawal of the appeal regarding 
service connection for ankylosis of the knees by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

A.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 18 Vet. App. 183 (2002).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  VA also has an obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim, and of the reasons for the 
previous denial. 

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant with notice in August 2008, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an 
April 2009 supplemental statement of the case, following the 
provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The letter informed the Veteran of the criteria for service 
connection, and told him that he had to submit new and 
material evidence to reopen his claim, including new and 
material evidence of a current disability, as well as medical 
evidence showing that the claimed condition was incurred in 
or made worse inservice, and there is a relationship between 
the disability and service.  He was informed what constituted 
new evidence and what constituted material evidence.  This 
essentially complies with the requirements set forth in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

Regarding the duty to assist, VA has obtained service 
treatment records, assisted the appellant in obtaining 
evidence, and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  In addition, nothing 
in the evidence indicates that additional records regarding 
his PTSD claim should be obtained from a physician or 
facility.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

B.  Factual Background and Legal Analysis

The service treatment records for the period of active duty 
for training do not show any complaints, findings, treatment 
or diagnosis of a psychiatric disease or injury.  The Veteran 
denied a history of depression and nervous trouble in his 
February 1973 report of medical history.  Psychiatric 
examination was normal in August 1973 at the separation 
medical examination.

Psychiatric examination was normal in November 1974 at the 
medical enlistment examination for active duty.  The service 
treatment records show the Veteran requested a psychiatric 
consultation in February 1977 because of "dreams" involving a 
military aspect.  The Veteran also related that he had some 
problems with his sister because his wife was living in his 
sister's house.  The Veteran did not report for the scheduled 
examination.  On March 10, 1977, the appellant stated he did 
not think he needed a psychiatric evaluation because he only 
had 77 more days of active service and he felt he could cope 
with his situation at that time.  There are no records of 
psychiatric treatment or examination during service.  
Psychiatric examination was normal in June 1977 at the 
separation medical examination.

Following service, the Veteran was afforded a VA examination 
in March 1978.  A psychiatric examination showed a 
satisfactory psychiatric status.  There was no diagnosis of a 
psychiatric disability.

Thereafter, VA treatment records dated from July 1977 to July 
1991 were received which did not show any complaints, 
findings, treatment, or diagnosis of a psychiatric 
disability.  In May and July 1993, the Veteran was afforded 
VA orthopedic examinations which did not reflect a diagnosis 
of a psychiatric disability.

In September 1993, the Veteran submitted a copy of a December 
1992 Social Security Administration (SSA) decision showing he 
had been awarded disability benefits.  The SSA Law Judge 
concluded the Veteran was under a "disability" as defined in 
the Social Security Act, since June 28, 1991, due to medical 
evidence establishing severe bilateral degenerative joint 
disease of the knees, adjustment disorder and dysthymia.  The 
evidence included applications for state and federal 
disability determinations, in which the Veteran reported 
severe physical impairment due to bilateral knee pain.  The 
decision is based, in part, on a history from the Veteran 
that he sustained a knee injury while in service and mental 
stress related to those injuries.  The Veteran had testified 
that he performed "sensitive missions for the government" 
while serving in Vietnam.  He also described recurrent 
hallucinatory dreams, reflective of combat situations, from 
which he woke up screaming.  He also testified to headaches 
since being hit in the head during a fight while a Marine.  
The SSA Law Judge specifically found the Veteran's testimony 
credible with respect to his complaints of knee pain, and 
concluded that the Veteran was disabled based on his 
bilateral knee impairment and post-traumatic stress dating 
back to military service.  

The SSA records include a March 1992 disability determination 
evaluation report. The Veteran reported doing well until four 
years ago when hit on the head.  (Prior VA outpatient records 
show post-service treatment for a laceration to the forehead 
in March 1985 as well as treatment for a stab wound to the 
back in November 1978.)  The Veteran stated he experienced 
episodes of depression with decreased sleep since that time.  
He also related other symptoms that included suicidal 
thoughts, nervousness, anxiety and social isolation.  The 
Veteran also stated that he quit his job because he felt very 
overwhelmed.  He also reported a history of alcohol abuse, 
and continued alcohol use to ease his pain.  The examiner 
recorded a psychosocial history and performed a mental status 
examination.  The impression was that the Veteran's history 
was most significant for alcohol abuse and dysthymia.  The 
physician did not relate this to active service, but noted 
that the Veteran reported increased depression under stress, 
which he related to unclear medical conditions and his 
assault four years previously.

Also of record was an emergency room psychiatric consultation 
record from a private hospital, which was dated on October 
28, 1992.  The Veteran was brought to the hospital the prior 
evening by police following information that the Veteran was 
threatening suicide in response to frustration with the VA.  
The Veteran admitted that he was only trying to provoke the 
VA into providing a positive response to his legal claims 
related to knee problems without real intent or thought to 
harm himself.  On admission, there were no signs of acute 
illness or injury, but the Veteran was positive for alcohol 
use.  A psychologist examined the Veteran the next day.  The 
Veteran denied any past psychiatric treatment or history of 
substance or alcohol abuse.  The psychologist examined the 
Veteran and assessed anger, frustration and hostile behavior, 
but no other significant findings.  The diagnosis was 
adjustment disorder with equally mixed distribution of 
emotion and conduct.  The Veteran refused treatment, but 
agreed to pursue follow-up VA outpatient treatment.

In April 1994, a claim for service connection for PTSD was 
received.  In July 1994, the Veteran reiterated that he was 
seeking service connection for PTSD.

Thereafter, service records were received.  These records as 
well as the DD Form 214 show the following.  The Veteran was 
awarded the Good Conduct Medal and various marksmanship 
badges.  He was not awarded any combat decorations.  His 
record of inservice assignments and duty stations reflect 
that from November 1974 to March 1975, he was continuously 
employed as a motor vehicle operator at duty stations in the 
United States.  He had overseas service from April 1975 to 
April 1976, serving as a motor vehicle operator and assistant 
training non-commissioned officer.  He then returned to the 
United States, and served the remainder of his military 
tenure as a motor vehicle operator.

A Report of Contact reflects that the Veteran was scheduled 
for a PTSD examination on March 27, 1995.  His appointment 
was later canceled due to the unavailability of the examining 
physician.  The Veteran was rescheduled for an appointment on 
April 5, 1995, but on March 30, 1995, he canceled the 
appointment without explanation.

In an April 1995 rating decision, the RO denied service 
connection for PTSD on the basis that there was no diagnosis 
of PTSD.  The Veteran appealed that denial.

In July 1995, the Veteran was notified that he was to be 
rescheduled for VA psychiatric and orthopedic examinations.  
A July 31, 1995 report of contact memorandum reflects that 
the Veteran contacted the RO, and upon being informed of the 
scheduled examinations, stated that he would appear and 
undergo examination.  While the Veteran underwent the 
orthopedic examination, which did not reflect any diagnosis 
of a psychiatric disability, an August 24, 1995 Report of 
Contact reflects that the Veteran's psychiatric examination 
was canceled because he "withdrew" the claim for a 
psychiatric disorder.  However, he thereafter continued to 
pursue his appeal so the matter was not considered withdrawn.

In a December 1996 decision, the Board denied service 
connection for PTSD.  The Veteran filed a Motion of 
Reconsideration to the Board, but the prior Board decision 
was affirmed.  The Veteran appealed the December 1996 
decision to the Court.

In addition, VA outpatient records were received which showed 
that the Veteran was seen on February 26, 1997, at the VA 
outpatient clinic for urgent care.  He complained of a 25-
year history of bilateral knee pain for which he requested a 
prescription for Motrin.  There was no physical examination.  
He also complained of chronic headaches that had been 
continuous for several years.  He denied a history of head 
injury.  An examination was performed on the same day.  The 
indicated diagnoses were possible hyperthyroidism, bilateral 
chondromalacia "+/- OA," chronic headaches times 21 years per 
the Veteran and major depression, which has been underscored 
twice.  The Veteran submitted copies of two prescriptions 
issued to him by VA on that day.

In July 1997, the Veteran indicated that he was seeking to 
reopen his claim of service connection for PTSD.

In a September 1997 rating decision, the RO determined that 
new and material had not been received to reopen the claim of 
service connection for PTSD because the Veteran had not 
submitted evidence of a diagnosis of PTSD with a nexus 
relating PTSD to service.  Thereafter, in September 1997, 
correspondence was received from the Veteran.  In that 
correspondence, he stated that there should be only one issue 
on appeal, service connection for dysthymia.  He also stated 
that it should be considered if dysthymia had a nexus to 
PTSD.  The Veteran clearly stated that he wanted that ONE 
issue to be adjudicated, service connection for dysthymia.

In October 1997, the RO sent the Veteran a letter, 
acknowledging his September 1997 letter requesting service 
connection for dysthymia and which stated that he was not 
claiming service connection for PTSD.

Thus, there was no notice of disagreement, no appeal of the 
September 1997 rating decision which determined that new and 
material had not been received to reopen the claim of service 
connection for PTSD.

Thereafter, VA outpatient records dated in 1996 to 1997 were 
received which included a duplicate copy of the February 1997 
report.  The additional records did not reflect any treatment 
for psychiatric complaints.  The Veteran also submitted 
treatise evidence with regard to dysthymia.

In October 1997, the RO denied service connection for 
dysthymia.  The Veteran appealed that decision.

The Veteran submitted a copy of a prescription form issued in 
November 1997.  An unsigned private psychiatric consultation 
report dated the same day shows the Veteran reported a 
history of being followed at the VA for dysthymia since 
service in the Marines.  He stated that he had been 
hospitalized during active service for military dreams, which 
the examiner noted, sounded like psychotic ideations-the 
Veteran stated he would provide these records to the 
examiner.  The Veteran stated he had been experiencing 
auditory hallucinations since active service but had never 
been on anti-psychotic medication.  The examiner conducted a 
mental status examination.  The impression was rule out 
schizoaffective disorder and rule out schizophrenia.  A 
diagnosis of PTSD was not made.

In a January 1998 Order, the Court affirmed the Board's 
December 1996 denial of service connection for PTSD.

The Veteran submitted a February 1998 statement and copies of 
VA outpatient records.  In January 1998, the Veteran related 
being on disability for five years for dysthymia.  He also 
related a history of bilateral chondromalacia.  The Veteran 
stated he was involuntarily hospitalized four or five years 
earlier and he had been depressed since active service after 
having been involved in a Ku Klux Klan (KKK) riot.  The 
examiner conducted a mental status examination.  The examiner 
diagnosed dysthymia and rule out PTSD.  The examiner referred 
the Veteran to the Mental Health Clinic.  In his statement, 
the Veteran added that he had not gone to the Mental Health 
Clinic due to lack of transportation.

In a March 1999 decision, the Board denied service connection 
for dysthymia.

The Veteran submitted copies of medals he was awarded during 
service.  He was not awarded any combat decorations.

In a March 2000 Order, the Court noted that when the claim of 
service connection for PTSD was on appeal before the Court in 
January 1998, the Court granted the Veteran's joint motion 
with the Secretary to dismiss that issue.  Thus, there was no 
pending appeal for PTSD.  The decision of the Board to deny 
service connection for dysthymia was affirmed.

In May 2000, a new claim of service connection for PTSD was 
received.  At that time, the Veteran reported that he was the 
last person "hit" in Vietnam under orders.  He described 
killing "gooks" in Vietnam in 1975.  He stated that he met Ho 
Chi Minh's daughter and was responsible for prisoners of war 
being released.

In March 2001, the Court vacated the Board's decision denying 
service connection for dysthymia.

VA treatment records were received and showed that the 
Veteran was hospitalized in April 1993 for alcohol 
dependence.  He was not diagnosed as having PTSD during this 
hospitalization.  In February 1999, the Veteran was afforded 
a psychiatric evaluation.  It was noted that he was referred 
for the evaluation secondary to a history of PTSD and 
problems sleeping.  The Veteran reported that a private 
physician diagnosed him with PTSD and schizophrenia in the 
past.  It was noted that he had been seen in this VA clinic 
and the diagnosis was dysthymia, rule out PTSD.  With regard 
to PTSD, the Veteran reported that he did not see combat 
during service, but he went to Okinawa and Cambodia and his 
job was to shoot people.  He had bad experiences.  Mental 
status examination was performed.  The diagnoses were rule 
out psychotic disorder, rule out PTSD, rule out affective 
disorder, rule out personality disorder.  Thus, no definitive 
current diagnosis was made.

In April 2001, the Veteran reported having insomnia which was 
noted to be possibly related to PTSD.  Thereafter, a few days 
later, the Veteran reported that he had a military history of 
service in Vietnam and Cambodia in 1977 which included 
combat.  Mental status examination was performed.  The 
diagnoses were psychotic disorder, not otherwise specified; 
alcohol abuse; rule out CPS (chronic paranoid schizophrenia); 
rule out PTSD; rule out MDD (major depressive disorder); rule 
out paranoid personality disorder; rule out schizoid 
personality disorder.  Thus, the diagnosis at this time was 
psychotic disorder, not otherwise specified.  The Veteran was 
referred with a provisional diagnosis of psychotic disorder, 
not otherwise specified.  In May 2001, it was noted that the 
Veteran had been referred to the VA mental health clinic 
after he complained about depressive and psychotic symptoms.  
It was noted that he was seen in January 1998 and presented 
with depressive, but not psychotic, symptoms.  He endorsed 
some symptoms of PTSD at that time.  He was again admitted 
about 4 years ago and was given Zoloft.  In February 1999, he 
had psychotic symptoms, but he did not follow up with his 
mental health clinic referral.  A current mental status 
examination was performed.  The diagnoses were rule out 
psychosis, not otherwise specified; rule out PTSD.

Thereafter, duplicate service records were received.

On an August 2001 VA referral form, it was noted by a 
physician that the Veteran had a diagnosis of PTSD.  The 
etiology of the PTSD was not indicated.

Correspondence was received from a lay person, R.C., who 
stated that he was stationed during service at Camp Pendleton 
in California where he met the Veteran who had just returned 
from Vietnam.  This person stated that one night, they 
encountered friendly fire going into his barracks during one 
of the riots, he was shot and the Veteran took him to the 
hospital and saved his life.  R.C.'s service records indicate 
he sustained a gunshot wound to the left calf by an unknown 
party while in the barracks on September 17, 1976.

In January 2002, VA afforded the Veteran a psychiatric 
examination.  It was noted that the Veteran had service in 
Vietnam and saw active combat.  The Veteran also reported a 
traumatic event during race riots at Camp Pendleton.  The 
examiner initially noted that the Veteran's history was 
reviewed and the examiner found the Veteran to have been an 
accurate historian but then noted that it was hard to assess 
the accuracy of the information the Veteran gave and there 
was a definite possibility the Veteran was exaggerating or 
attempting to manipulate.  The examiner reviewed the 
Veteran's service and post-service treatment records.  He 
reviewed the letter from R.C. that the Veteran saved his life 
after being struck by friendly fire during a riot at Camp 
Pendleton.  A mental status examination was performed.  The 
diagnosis was dysthymic disorder.  A diagnosis of PTSD was 
not rendered, and the examiner noted he could not find 
evidence of true PTSD and that the Veteran's current 
psychiatric disorder was not related to his service.

In January 2002, the Veteran was afforded a VA orthopedic 
examination.  He gave a history of injury to his knees when a 
grenade exploded during the evacuation of Saigon.  No 
psychiatric diagnosis was made.

Thereafter, the Veteran submitted an article which stated 
that Marines Battalions would be landing in the Far East.  
Also, copies of two certificates showing that the Veteran 
completed a course of study for Overseas School and that he 
served with a maintenance battalion from April 11, 1975 to 
April 24, 1976.  In addition, copies of information 
pertaining to his orthopedic claims were received.  Also, an 
April 1994 orthopedic report was received.  Copies of 
prescriptions were received which showed that the Veteran was 
medicated for insomnia and orthopedic complaints.  The 
Veteran also submitted copies of pictures of him and other 
service members from service as well as a periodical article 
showing his position in a prior employment.

In an August 2002 decision, the Board again denied service 
connection for dysthymia.  

A September 2004 treatment record was received which 
reflected treatment for a left leg disability.  It listed 
PTSD in the medical history and as an active problem; no 
further information was given.  No etiology or other basis 
for the listing of PTSD was provided.  A form for vocational 
rehabilitation purposes listed PTSD under service or 
nonservice connected disabilities as determined by VA.

In an April 2008 VA mental health initial evaluation note the 
Veteran described the incident at Camp Pendleton in which he 
and a fellow Marine were accosted by four other Marines who 
fired on them; they fired back and his buddy was hit in the 
leg.  He also reported involvement in combat in Vietnam and 
being assigned to an Army unit during the evacuation of 
Saigon in 1975 when he was assigned to "get some POW's that 
were stranded."  He complained of startle reaction, 
hypervigilance, distressing dreams, intrusive thoughts, 
social isolation, estrangement and detachment.  After 
examination the psychologist entered an initial diagnosis of 
PTSD and alcohol abuse in remission and referred the Veteran 
to a psychiatrist.  In a May 2008 psychiatric evaluation the 
psychiatrist reported that he reviewed the old records, 
including the April 2008 evaluation.  The psychiatrist 
concluded that it was likely the Veteran had schizophrenia 
and that it was not possible to evaluate regarding PTSD in 
the presence of the severe psychosis.  Thereafter, in August 
2008 the psychiatrist again noted that the Veteran likely had 
a chronic psychotic disorder, likely schizophrenia.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001. 
See 38 C.F.R. § 3.156(a).  The Veteran's current application 
to reopen the claim of service connection was received prior 
to that date.

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus (i.e., a connection to an in-service event), does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).

The last final disallowance of record is the September 1997 
RO rating decision which determined that the Veteran had not 
submitted new and material evidence to reopen the claim of 
service connection for PTSD.  The RO did not reopen the claim 
because there was no diagnosis of PTSD and no nexus of PTSD 
to service.  As noted previously, a statement was received 
within one year of the denial, but the Veteran specified that 
he was pursuing one issue which was service connection for 
dysthymia which he then did pursue.  Thus, the issue of 
whether new and material evidence had been submitted to 
reopen the claim of service connection for PTSD was not 
appealed.  The September 1997 rating decision is final.  38 
U.S.C.A. § 7105.

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record included 
various medical records and diagnoses.  The initial 
evaluation report of April 2008 noted the Veteran's claimed 
stressors and reported symptoms and diagnosed PTSD.  Since 
that evaluation tends to show a diagnosis of PTSD and a 
relationship to reported stressors, the Board concludes that 
it must be considered to fairly decide the merits of the 
claim.  The claim, therefore, is reopened.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

A review of the record, however, shows no chronic psychiatric 
disorder in service.  Postservice psychiatric problems were 
first indicated in the 1990s, many years after service.  The 
bulk of the records pertaining to the Veteran's mental health 
since that time show no diagnosis of PTSD.  On several 
occasions, physicians have included in the diagnoses, "rule 
out PTSD," and have not made any definitive diagnosis of 
PTSD.  On other occasions, it has been determined that the 
Veteran has a psychotic disorder, not otherwise specified, or 
dysthymia.  With regard to PTSD, examinations have noted a 
history of PTSD or stated "rule out PTSD."  There is an 
August 2001 VA referral record, signed by a physician, which 
noted that the Veteran had PTSD.  In addition, there is a 
September 2004 medical record listing PTSD as a problem.  
However, the examiners did not provide an etiology or any 
basis for the notation or relate PTSD to service.  Therefore, 
these medical reports do not establish a diagnosis of PTSD 
related to inservice stressors.  Similarly, the vocational 
rehabilitation form which listed PTSD under service or 
nonservice-connected disabilities does not indicate that the 
entry was made by a medical professional.

A VA psychologist diagnosed PTSD on an initial evaluation in 
April 2008 but referred the Vetern to a psychiatrist for 
further evaluation.  The psychiatrist did not find PTSD in 
either May or August 2008, and the Board concludes that the 
initial evaluation, when further considered by a psychiatrist 
who did not find PTSD, is insufficient to establish a 
diagnosis of chronic PTSD.  

However, even if the Board accepts that the Veteran has PTSD 
for the purposes of this decision, the Board does not find 
the weight of the competent, credible and probative evidence 
either relates PTSD to inservice stressors or places such 
issue in equipoise as to raise a reasonable doubt concerning 
any such relationship.  While the April 2008 initial 
psychologist's evaluation is competent evidence, it is of 
little probative value.  To the extent that the examiner's 
diagnosis was based on the Veteran's report of combat service 
in Vietnam, the diagnosis was not based on a credible 
stressor.  The evidence shows that although the Veteran did 
serve in the Far East, he did not serve in Vietnam.  He has 
reported serving in Okinawa.  His accounts of Vietnam service 
in numerous statements are inconsistent and not credible.  
There is no evidence even tending to corroborate combat 
service, involvement in the evacuation of Saigon or service 
in Cambodia.  His military occupational specialties of motor 
vehicle operator and assistant training on-commissioned 
officer are not consistent with the service he has alleged.  
The Board finds that the April 2008 PTSD diagnosis based on 
combat or Vietnam service has no probative value as it not 
based on a credible stressor.  

The Veteran has provided lay evidence that he witnessed a 
friend being injured, but prior to April 2008 there is no 
medical diagnosis of PTSD based on this incident even though 
the incident was considered by the examiner in January 2002.  
It is unclear that the April 2008 examiner based his 
diagnosis of PTSD solely on, or to what extent on, the 
reported incident of injury to the Veteran's service comrade 
at Camp Pendleton.  However, the psychiatrist in May 2008 
reviewed some of the Veteran's medical records, including the 
April 2008 report, and he did not find PTSD related to that 
incident.  As noted, the January 2002 examiner also noted the 
incident but did not find PTSD related to the incident.  
Since it is likely that the April 2008 examiner relied to a 
large extent on the Veteran's report of combat and Vietnam 
service, the Board finds that his indication of PTSD related 
to service is of little probative value and is far outweighed 
by the many mental health evaluations that did not find the 
Veteran suffering from PTSD.  

The Board further concludes that another examination of the 
Veteran is not required under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Although the credibility of the April 2008 
psychologist's evaluation must be presumed for purposes of 
reopening the Veteran's claim, its credibility and probative 
value need not be conceded for purposes of determining 
whether another VA examination is required.  The Veteran was 
afforded a VA examination in 2002, and in light of the 
follow-up evaluations by a psychiatrist in May and August 
2008 and the low probative value accorded the April 2008 
evaluation, as explained above, further examination is not 
warranted.

In conclusion the Board finds that the preponderance of the 
evidence is against a finding that the Veteran has PTSD 
related to stressors in service.  As the preponderance of the 
evidence is against the claim, there is no reasonable doubt 
to be resolved, and the claim is denied.  

II.  Ankylosis of the Knees

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.






	(CONTINUED ON NEXT PAGE)




ORDER

The application to reopen the claim of service connection for 
PTSD is granted.  To this extent, the appeal is allowed.

Service connection for PTSD is denied.

The appeal regarding service connection for ankylosis of the 
knees is dismissed.




		
HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


